UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6538



ANTONIO SAUNDERS,

                  Plaintiff - Appellant,

             v.


MALISSA STEVENS-SAUNDERS; CAPITAL ONE HOME LOANS; JASON
MCKINNEY, Capital One Agent; COUNTRYWIDE HOME LOANS; LAWYERS
TITLE REALTY SERVICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:08-cv-00169-LMB-TCB)


Submitted:    May 9, 2008                     Decided:   June 6, 2008


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Saunders, Appellant Pro Se. Adela Bashir Parvaiz, Travis
Aaron Sabalewski, REED SMITH, LLP, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio    Saunders   appeals   the   district    court’s    order

dismissing    this   civil   action   for   want   of      subject    matter

jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.           Saunders v.

Stevens-Saunders, No. 1:08-cv-00169-LMB-TCB (E.D. Va. filed Mar.

24, 2008; entered Mar. 27, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                  -2-